Citation Nr: 1012917	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-36 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to March 
1977.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The issue of entitlement to service connection for a 
psychiatric disability, to include PTSD is addressed in the 
Remand that follows the Order section of this decision.


FINDING OF FACT

Hepatitis C was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A.          § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits. 
 Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the 
originating agency provided the veteran with the notice 
required under the VCAA, including notice of the initial 
disability rating and effective date elements of his claim, 
by letters mailed in June 2005 and March 2006, prior to its 
initial adjudication of the claim.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records 
and pertinent VA medical records have been obtained.  
Neither the Veteran nor his representative has identified 
any outstanding evidence, to include medical records, that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of 
the claim were insignificant and non prejudicial to the 
Veteran.  Accordingly, the Board will address the merits of 
the claim.
Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for hepatitis C, as he believes that this 
condition originated during his active duty service.

The Veteran's service treatment records do not contain any 
notation with respect to hepatitis C or indicate that he was 
diagnosed with this condition in service.  His December 1976 
separation examination and report of medical history note no 
abnormalities with respect to this condition.

With respect to post-service medical records, VA outpatient 
treatment records note that the Veteran was hepatitis C 
positive in January 1999.  Further VA outpatient records 
note a continued diagnosis of and treatment for this 
condition.  It was also noted that his drug use began as 
early as the age of 15.

On a questionnaire discussing the Veteran's potential risk 
factor for hepatitis C, he noted that after service he used 
intravenous drugs to "forget" an event in service where he 
claimed he witnessed a "bombing in England."  The Veteran 
denied other risk factors, including blood transfusions, 
tattoos, sharing razors, or high risk sexual activity.  

The Veteran was afforded a VA examination in May 2008 to 
determine the etiology of this condition.  At the time of 
examination, the Veteran claimed that he contracted 
hepatitis C in service through the inoculation program and 
his recreational drug use during active duty.  He noted that 
he was diagnosed with hepatitis C approximately 3 to 4 years 
prior to the examination.  A review of the Veteran's risk 
factors for hepatitis C included the possibility of blood 
transfusion sometime in the 1960s after a sledding accident 
and resulting splenectomy.  The Veteran also reported 
intravenous and intranasal cocaine drug use after the 
service, but denied such use during service.  He indicated 
that he underwent the inoculation program during service.  
He denied high risk sexual activity, and had no tattoos or 
body piercings.  Based upon this reported history and a 
review of the Veteran's records, the examiner concluded that 
the Veteran's hepatitis C is less likely than not related to 
the injection he received in service.  Rather, he found that 
the Veteran's hepatitis C is more likely than not related to 
his intravenous drug use.  The examiner noted that there is 
numerous evidence that hepatitis C can be spread through 
intravenous and intranasal drug use.  He also pointed out 
that while outpatient treatment records reported drug use 
since the age of 15, the Veteran specifically denied pre-
service intravenous and intranasal drug use.

The Board thus finds that service connection for hepatitis C 
is not in order.  None of the medical evidence of record 
links the Veteran's hepatitis C to service, and there is no 
evidence of this condition in service.  The only opinion of 
record found it more likely than not that the Veteran's 
hepatitis C was related to his post-service intravenous and 
intranasal cocaine use, and not any incident in service.

In essence, the evidence linking the Veteran's current 
hepatitis C to service is limited to the Veteran's own 
statements.  This is not competent evidence of the alleged 
nexus because lay persons, such as the Veteran, are not 
competent to render opinions requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed hepatitis C.  In reaching 
this decision, the Board has determined that the benefit-of-
the doubt rule is not applicable to this claim because the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
found that an appellant's claim for service connection PTSD 
should have been construed more broadly by VA as a claim for 
service connection for any mental disability.  The Court 
noted that the claimant was not competent to diagnose a 
particular psychiatric disability, such as PTSD, but that he 
was competent to describe his mental symptoms.  Id. at 4-5, 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court 
also noted that the evidence submitted in support of the 
claim showed that the appellant had been diagnosed with 
psychiatric disabilities other than PTSD and that these 
disabilities arose, "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in 
construing a claim, the Board must consider any disability 
"that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  Id. at 5.  

In the case at hand, the record reflects that the Veteran 
has been diagnosed with various psychiatric disorders, such 
as major depression and dysthymic disorder.  In accordance 
with Clemons, the Board has concluded that the Veteran is 
seeking service connection for psychiatric disability, 
variously diagnosed.  The RO has not addressed whether 
service connection is warranted for any psychiatric 
disability other than PTSD.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
any other indicated development.

2.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for psychiatric 
disability other than PTSD.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case 
should be issued, and the Veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


